Title: From James Madison to Edmund Randolph, 18 June 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. 18th. June 1782

I recd. no letter from you yesterday nor shall I receive any for that week unless it be through the channel of Rivington’s Gazette, the Post having been robbed of his mail on Saturday eving last in Maryland. I hope your letter did not contain anything not in Cypher which is unfit for the public eye. The policy however wch. seems to direct Carlton’s measures renders it probable that he will decline the mean expedient pursued on such occasions by his predecessors for giving pain to individuals. It will be proper for us to take from this accident an admonition to extend the use of our Cypher.
The destination of the fleet which Sailed lately from N. York is not yet known. No offical intelligence from the West Indies is yet come hand. No intelligence of any kind from Europe. The business of Congress is too un[in]teresting to merit recital.
The trade with N. York begins to excite general indignation and th[r]eatens a loss of all our hard money. The continued drains which it makes from the bank must at least contract its utility, if it produces no greater mischief to it. The Legislature of N. Jersey are devising a new remedy for this disgraceful & destructive traffic, and a Committee of Congress are also employed in the same work. I have little expectation that any adequate cure can be applied, whilst our foreign trade is annihilated & the Enemy in New York make it an object to keep open this illicit channel
Adieu
J. M. Jr.
I have written to Mr. Jones. If he sd. not be at Richmond open the letter.
 